UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6690



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR LEE HAIRSTON, SR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-00-24; CA-03-70-3)


Submitted: December 17, 2005              Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se. David Earl Godwin,
Assistant United States Attorney, Clarksburg, West Virginia; Thomas
Oliver Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Arthur Lee Hairston, Sr., seeks to appeal the district

court’s order denying his 28 U.S.C. § 2255 (2000) motion.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§    2253(c)(2)   (2000).    A   prisoner      satisfies    this   standard    by

demonstrating that reasonable jurists would find both that the

district     court’s   assessment   of   his     constitutional     claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently   reviewed    the    record     and   conclude   that

Hairston has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal.                 We deny

Hairston’s motion for copies of briefs filed in another case.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED